260 F. Supp. 929 (1966)
UNITED STATES of America
v.
Robert J. DODGE, and others, including Milton Parness.
No. 64 Cr. 619.
United States District Court S. D. New York.
March 30, 1966.
LUMBARD, Chief Judge.

Application of Theodore Krieger, Esq. for compensation under the Criminal Justice Act, 18 U.S.C. § 3006A
The payment of compensation to the extent of $1,800 is approved.
The trial of this case lasted from October 18 to and including November 10, 1965, altogether 17 court days. In addition, counsel spent a total of 48 hours in interviews and legal research outside of court.
I find this to be the kind of "protracted representation" which the statute had in mind when it provided that payment in excess of the $500 limit of compensation to counsel could be made in such "extraordinary circumstances." 18 U.S.C. § 3006A(c).
The trial judge approved the claim in the total of $2,175 which was at the maximum rate of $15 per hour for 113 hours in court and $10 per hour for 48 hours of time out of court.
As a payment in excess of the $500 limit fixed by the statute for representation in an ordinary felony case is not necessarily to be computed at the maximum rates, it seems to me advisable to allow compensation in an amount somewhat less than the maximum but which, in total, allows compensation in substantial amount.
Accordingly, I approve the application in the total amount of $1,800.